DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, 7, 11-16, 26 and 27 in the reply filed on 12/21/2020 is acknowledged.
Claims 20-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2020.

 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-16 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims do not recite something significantly different than a judicial exception. The rationale for this determination is explained below.
The Claims 
The claims are directed to:
An isolated population of progenitor T cells.
The Specification 
The examiner gives the claims their broadest reasonable interpretation in light of the specification. The specification teaches:
“In an embodiment, the human pro-T cells may be characterized phenotypically via expression of CD4 and CD8 on the cell surface progressing via successive double-negative (DN; CD4-CD8) stages: CD7+CD34+ primitive progenitor T cells followed by CD7+ and/or CD34- and/or CD5+ and/or CD45RA+ pro-T cells and finally maturing to double-positive (DP; CD4+CD8+) and 
In the instant case, the progenitor T cells of the claimed invention encompass progenitor T cells that are produced in living tissue, thus the progenitor T cells of the claimed invention are naturally occurring and derived.
Teachings in the Art
	Regarding naturally occurring progenitor T cells, the art teaches that progenitor T cells as embraced by the claims are naturally occurring. Specifically,  Famili et al. (2017, Future Sci. OA, Vol. 3(3), pgs. 1-15) teach that CD34+/CD7+ progenitor T cells are naturally produced in the thymus, which are then subsequently differentiated into T cells (see Abstract and pg. 8 col. 2 parag. 4 bridge pg. 10)
	As described above, the claimed progenitor T cell exists entirely in nature (e.g., same genotype and phenotype). The claims thus encompass cells that are identical (no difference in characteristics) to naturally occurring cells. Because there is no difference between the cells used in the claimed composition and naturally occurring cells, the cells do not have markedly different characteristics, and thus are a “product of nature” exception. In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1338-39 (Fed. Cir. 2014). Accordingly, the claimed isolated population of progenitor T cells is directed to an exception. Because the claimed progenitor T cell does not include any additional features that could add significantly more to the exception , the claimed progenitor T cell does not qualify as eligible subject matter, and is rejected under 35 U.S.C. § 101.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	An examination of Step 2A in the revised 101 guidance, with respect to the claimed invention, the answer is yes since the claimed isolated population of progenitor T cells comprises naturally occurring products (judicial exceptions), in the instant case these naturally occurring products are progenitor T cells. Further the capability of the claimed cells, i.e. comprising derivate such as T cells or the percentage of CD7-expressing cells has no bearing on the eligibility of the claimed progenitor T cells when examined under 35 USC 101. 
An examination of Step 2B, the answer is no with respect to the claimed invention. There are no other additional elements recited in the claims that would amount to significantly more than the judicial exceptions. This is because while the claimed invention is drawn to a naturally occurring progenitor T cells, the fact that the cells are in an isolated population which will comprise additional components such as media, growth factors and exogenous factors does not impart any additional element to the composition of cells. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 11-16, 18, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlos et al. (US 2014/0248248 A1, published 9/4/2014) in view of Solomon et al. (1997, Blood, Vol. 89(7), pgs. 2461-2471) and evidenced by the teachings of Schmitt et al. (2006, Immunological Rev., Vol. 209, pgs. 95-102).
Regarding claims 1 and 12-14, Carlos et al. teach a method of generating progenitor T cells from human hematopoietic stem cells (HSCs) by co-culturing HSCs with DL4 expressing OP9-DL4 cells (Example 2).
Carlos teaches “The ability to utilize simple stromal cell monolayers that express Delta-like-molecules such as OP9-DL1 cells or S17-DL1 cells has permitted a closer examination of human T cell development than was previously possible.” (pg. 10 parag. 109, lines 1-4).

“In the OP9-DL1 or OP9-DL4 coculture systems, human HSCs derived from cord blood and bone marrow show robust expansion. Indeed, the OP9-DL1 or the OP9-DL4 system generates a population of T lineage cells that are highly homogenous and easily isolated based on human markers of T cell differentiation. This system generates T lineage cells efficiently (>90%) at the expense of other lymphocytes and myeloid cells; however, the upper-limit of this T cell expansion is unknown. The output of progenitor-T cells in this coculture system is at least 103-105 times higher than other in vitro systems suggesting that further scaling-up of this system could yield clinically relevant numbers to achieve therapeutic benefits in patients with immune related disorders.” (pg. 11 parag. 116 bridge pg. 12 lines 1-4).
	Regarding the limitation of serum-free, Carlos teaches that the culture can be serum-free (pg. 6 parag. 55).
	Regarding claims 2 and 15, Carlos teaches that they differentiated the progenitor T cells into T cells (Examples 2 and 10).
	Regarding claim 11, Carlos teaches that cultures comprised hematopoietic differentiation medium comprising SCF, Flt3-L and IL-7 (Examples 2 and 10).
	Regarding claims 16 and 18, Carlos teaches that the progenitor T cells expressed CD7 (pg. 5 parag. 44 and Example 2 parag. 116) and that all of their CD34+ progenitors expressed CD7 (see Tables II and III on pg. 24).
	Regarding claim 26, Carlos teaches that the OP9 cells were transduced with a retrovirus expressing DL4 (Example 2). While Carlos does not teach that the DL-4 is full-length the teachings of Schmitt et al. are relied upon who teaches the creation of the OP9-DL4 cell line (pg. 98 col. 2 parag. 1). While Schmitt does not teach that the used a full-length DL4 transcript, 
	Regarding claim 27, Carlos teaches that their HSC differentiation medium comprised thrombopoietin (Example 10).

	Carlos does not teach:
	(i) using VCAM-1 to generate progenitor T cells.

	(i) Regarding the use of VCAM-1, Solomon et al. teach that “T-cell development requires a series of discrete selection and activation signals delivered to maturing progenitors in the thymic cortex and medulla” (Abstract lines 1-3) and that “several groups have shown that VCAM-1 is expressed by human bone marrow (BM) stromal cells and may regulate B-cell progenitor development, stromal-dependent erythropoiesis, and hematopoietic progenitor release from the BM compartment. Thus, it is possible that VCAM-1 may play a similar role in the thymus.” (pg. 2461 col. 2 lines 8-14).
	Solomon continues to teach “The differential expression of VCAM-1 by cortical epithelium suggests that VCAM-1 is a ligand for α4β1 in the cortex. A role for VCAM-1 in progenitor cell development in the thymic cortex is directly analogous to that described for VCAM-1 in the BM where stromal cell expression of VCAM-1 appears to regulate both lymphopoiesis and erythropoiesis” (pg. 2469 col. 1 parag. 3 lines 1-6).
	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Carlos regarding a method of generating progenitor T cells from HSCs 
	One of ordinary skill in the art would have been motivated to make such a combination since Solomon teaches that T-cell development occurs through maturing progenitors in the thymic cortex and that VCAM-1 has a role in progenitor cell development in the thymic cortex.
	There would have been a reasonable expectation of success that the VCAM-1 of Solomon would work in the method of Carlos since Solomon teaches that VCAM-1 has a role in progenitor development in the thymic cortex, where T cell progenitors are generated.
	Thus the cited art provides the requisite teaching and motivations to make and use the invention as claimed.

Claims 3, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlos et al. (US 2014/0248248 A1, published 9/4/2014) in view of Solomon et al. (1997, Blood, Vol. 89(7), pgs. 2461-2471) and evidenced by the teachings of Schmitt et al. (2006, Immunological Rev., Vol. 209, pgs. 95-102) as applied to claims 1, 2 and 11-16, 18, 26 and 27 above, and further in view of Besseyrias et al. (2007, JEM, Vol. 204(2), pgs. 331-343).
Carlos and Solomon are relied upon in teaching method of generating progenitor T cells from HSCs using DL4 AND VCAM-1.
Carlos and Solomon do not teach:
(i) the extracellular domain of DL4,
(ii) immobilized DL, and
(iii) the concentration of DL4.

Besseyrias et al. teach “Notch1 (N1) receptor signaling is essential and sufficient for T cell development, and recently developed in vitro culture systems point to members of the Delta family as being the physiological N1 ligands. We explored the ability of Delta1 (DL1) and DL4 to induce T cell lineage commitment and/or maturation in vitro and in vivo from bone marrow (BM) precursors conditionally gene targeted for N1 and/or N2.” (Abstract lines 1-5).
Besseyrias continues to teach that “T cells, like other cells of the blood system, are derived from pluripotent hematopoietic stem cells (HSCs). The major site of T cell development is the thymus. Thus, descendants of HSCs migrate to the thymus, where they undergo a program of maturation, proliferation, and differentiation” (pg. 331 col. 1 lines 1-7).
Regarding claim 3, Besseyrias teaches they used the extracellular domain of DL4 in their expression plasmids (pg. 341 col. 2 parag. 7).
Regarding claim 4, Besseyrias teaches DL4 was immobilized on plastic (pg. 339 col. 1 parag. 2 bridge col. 2 parag. 1).
Regarding claim 7, Besseyrias teaches they used 10 µg/ml of purified DL-4-IgG to stimulate DN thymocytes (pg. 341 col. 2 parag. 2).
	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Carlos and Solomon regarding a method of generating progenitor T cells from HSCs using DL4 AND VCAM-1 with the teachings of Besseyrias regarding using exogenous DL4 to generate T cells to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Besseyrias teaches that DL4 can be exogenously applied and that just the extracellular domain of DL4 can be used to stimulate T cell development from progenitors. Thus the ordinary 
	There would have been a reasonable expectation of success that the extracellular DS4 of Besseyrias could be used in the method of Carlos and Solomon since Besseyrias teaches that extracellular DL4 is sufficient to stimulate T cell development.
	Thus the cited art provides the requisite teaching and motivations to make and use the invention as claimed.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108.  The examiner can normally be reached on M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shukla Ram can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/DAVID A MONTANARI/            Examiner, Art Unit 1632